Opinión concurrente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 23 de junio de 1981
El rasgo definidor que impulsa el derecho al debido proceso de ley exige que de alguna manera la persona concernida sea tomada en cuenta cuando han de realizarse adjudicaciones o tomarse acciones gubernamentales, legis-lativas o ejecutivas que puedan adversamente afectarle. (1) Con esta nota sobresaliente evaluamos la tesis central del apelante Bou Nevárez de que la negativa de la sala de instancia de sentenciarle, sin permitirle conocer el conte-nido del informe pre-sentencia, viola ese derecho. En esa tarea hemos de ponderar principios de raíces constitucio-nales que, como veremos, se entremezclan con importantes argumentos prácticos y de sentido común.
La ausencia de análisis autóctono nos mueve a referir-nos a la literatura jurídica accesible en la jurisdicción nor-teamericana. (2) Existen diversas posturas, entre las cuales *190figuran algunos comentaristas e instituciones que tienden a favorecer ese derecho de manera absoluta. Por lo general, suelen apoyar no sólo su examen, sino que se provea al acusado la oportunidad de ofrecer evidencia en contra del informe, contrainterrogar las fuentes de información y, en casos apropiados, al propio oficial probatorio en cuanto a la validez de sus conclusiones y la precisión en los términos técnicos o científicos utilizados. En fin, contro-vertir la cualificación pericial del trabajo que dicho funcio-nario realiza. Desde esta posición extrema de descubri-miento absoluto con todas las garantías ordinarias del debido proceso de ley, observamos una gama de varia-ciones más tímidas que reconocen las inconveniencias y dificultades que esa posición acarrea. Una de carácter intermedio, acepta la necesidad de cierto grado de flexibi-lidad en la aplicación del derecho al acceso y de las garan-tías ordinarias de debido proceso en lo que respecta a la forma de poder controvertir el informe. Así, desde un extremo contrario, pueden palparse posiciones de oposición tajante a que los informes sean mostrados al acusado o a su abogado. Otras concederían un acceso al informe y opor-tunidad para controvertirlo, de manera limitada, recha-zando cualquier posibilidad de que se estime mandatorio ofrecer oportunidad de contrainterrogar las fuentes y al oficial probatorio.
I
A la luz de ese abanico de posibilidades examinemos los debates que han caracterizado el desarrollo del derecho a tener acceso y oportunidad de rebatir el informe.
Los que propulsan tal reconocimiento de manera amplia han tenido que librar una batalla contra la práctica sumamente entronizada de los tribunales de no permitir *191disposición alguna del informe. Gran oposición se presentó siempre, incluso por parte de jueces y oficiales probato-rios, contra cualquier forma de revelación, aun cuando fuere discrecional. El Comité Asesor de Reglas de Proce-dimiento Criminal para el Tribunal Supremo intentó erigir estatutariamente tales derechos realizando conce-siones hasta que, en una entrega a la oposición, llegó a elevar a norma legislada sólo el estado existente de dis-creción en los jueces para no revelar el informe, aunque alentando el que ejerciera positivamente tal discreción, concediendo el acceso. (3)
Recientemente, sin embargo, esos derechos han sido estatuidos en la Regla 32(c)(3) de Procedimiento Criminal federal en forma condicionada, con ciertas excepciones, facilitando al acusado un resumen de la información cuando por alguna de tales excepciones la información no debe mostrársele. En adición, se provee oportunidad de comentarlo y a discreción del tribunal, presentar testi-monios y prueba para rebatirlo. (4) La regla representó un *192compromiso o punto de balance de los intereses contra-puestos. (5)
De un lado, la pugna ha girado básicamente en torno al convencimiento de que debe predominar el interés en obtener información completa para sentenciar y cumplir cabalmente con los fines rehabilitativos de una pena indi-vidualizada y que para ello es necesaria la confiden-cialidad del informe. De otro lado, el convencimiento opuesto de que debe preservarse, con preferencia, el interés en que el informe cuente con información exacta, precisa y confiable.
Los que objetan a que se revele el contenido del informe arguyen que de no proveerse garantías de confi-dencialidad, las fuentes de información necesarias se seca-rían. Argumentan que se obstruiría la labor de indivi-dualizar la pena, por miedo de los informantes a posibles venganzas por parte del acusado, especialmente en casos de familiares cercanos, amigos o vecinos u otros miembros de la comunidad o por reparos de algunas otras posibles fuentes a cooperar con información si no existen tales garantías. Suponen que se violaría la relación de confiden-cialidad del oficial y sus informantes, así como la de éste con el convicto, por los posibles resentimientos que pudie-ran generarse al conocer que el oficial recomendó una dis-posición más severa de su caso que la determinada por el juez. Piensan que de advenir el acusado en conocimiento de aquellas partes del informe relativas al diagnóstico, ello le perjudicaría, llevándolo posiblemente a rechazar violen-tamente la clasificación de su personalidad que allí de él se hace.
También ha sido fuerte motivo de oposición el temor de que ello cause dilación y retraso en los procedimientos de imposición de sentencia y tenga como consecuencia la *193creación de una nueva vista o procedimiento con todas las garantías para determinar cada hecho de que consta el informe, con derecho a contrainterrogar a los informantes y al oficial. Una importante premisa —que se dice ha sido poco articulada— es la renuencia de los oficiales a some-terse a los rigores de tal examen y la posibilidad de que ello los inhiba de incluir información que pueda sujetarlos a ese proceso, lo que a su vez se piensa que afectaría la calidad y carácter completos del informe.
Los que otorgan predominio al interés en que la infor-mación que sea usada por el juez para sentenciar sea exacta, cierta, precisa y confiable, aducen que la confiden-cialidad lo que hace es permitir el paso de información prejuiciada y poco confiable. Aducen que el interés en información completa no necesariamente requiere que se brinde confidencialidad, ya que el juez viene obligado a hacer una evaluación de la confiabilidad de la infor-mación, y la obtenida bajo promesa de confidencialidad no está exenta de ese escrutinio, por lo que, en última instan-cia, puede que no sea utilizada. Acentúan que la sociedad también tiene un interés en que se sentencie a las personas sobre la base de información confiable.
Se aprecia también que el problema de que los infor-mantes potenciales se nieguen a hablar si saben que pueden ser llamados ante el tribunal para ser contrainte-rrogados es una circunstancia que puede ocurrir igual con respecto al juicio en su fondo previo, lo cual no suele ocu-rrir. Se refuta el argumento de que las fuentes se secarían con experiencia en contrario de otras jurisdicciones. Cier-tamente, con el número alto de suspensiones y la renuencia de muchos testigos a comparecer ante los tribunales en Puerto Rico, este factor resulta de extrema importancia para la configuración final que deberá tomar este derecho en esta jurisdicción.
El parecer de este grupo de propulsores es en el sentido de que el revelar el informe al acusado no le perjudica, *194sino que más bien le beneficia, pues sentiría que fue sen-tenciado utilizándose información que se le dio a conocer y no arbitrariamente sobre la base de información secreta. Arguyen que constituye mayor impedimento para la reha-bilitación el sentimiento de rebeldía que le puede oca-sionar la imposición de una pena severa de manera arbi-traria. Según éstos, el argumento de que se afecta la relación del oficial probatorio con el convicto choca con la realidad de que muchas veces los oficiales alientan entre sí el mostrarle los informes al convicto, porque piensan que ello propicia una mejor relación.
Por último, los favorecedores de divulgar el informe señalan igualmente hacia experiencias de algunos tribu-nales y jurisdicciones que, teniendo como práctica la reve-lación del informe, no han experimentado por ello atrasos y dilación en los procedimientos. Exaltan la posibilidad de que el dar a conocer el informe puede ayudar a delimitar, con antelación razonable a la imposición de la sentencia, las cuestiones a discutirse en ese procedimiento y permite que el abogado se prepare mejor para presentar ate-nuantes o refutar agravantes, ahorrando ello tiempo al tribunal.
La oposición o favorecimiento del derecho al acceso también ha dependido de la visión particular que se tenga de si los oficiales descargan adecuadamente sus funciones, estimando, según participen de una u otra visión, que puede o no puede confiarse a ellos el interés en la exac-titud y precisión de la información.
II
Resulta indudable que ambos lados han hecho señala-mientos de contundencia que no son exhaustivos.(6) Inde-*195pendientemente de las preferencias subjetivas que se hayan manifestado, o de las experiencias de otras jurisdic-ciones, es menester enfrentarnos directamente con el pro-blema de si los principios imbuidos en el debido proceso requieren el reconocimiento de ese derecho, la oportunidad de refutarlo, y en qué medida.
No albergamos duda de que la cláusula de debido proceso (7) requiere, en cierta extensión, algunas salva-guardas para el acusado. Son muchas, y de gran impor-tancia, las repercusiones dimanantes de un informe pre-sentencia. Del mismo dependen variadas decisiones de concebible impacto adverso para su libertad, no sólo en la etapa de imposición de sentencia, sino también en otras tales como la determinación de si procede o no su suspen-sión, o la de elegibilidad para libertad a prueba, o la revo-cación de esos beneficios. En éstas, el interés de libertad del acusado es similar a aquel relacionado con la determi-nación correcta de una pena que caiga dentro de los límites establecidos por el legislador. (8)
Somos de opinión de que debe brindarse al acusado participación en esos procesos.
Ahora bien, debemos reconocer que el debido proceso no conlleva automáticamente la adhesión a la etapa de que se trate, de toda la panoplia de garantías tradicionalmente asociadas con esa cláusula. (9) Los requerimientos de esa cláusula varían conforme a las circunstancias(10) y, en estos casos, es de gran importancia el grado o medida de adversidad de las consecuencias que se aparejen con respecto al interés personal que se intenta proteger.
*196E1 Tribunal Supremo de los Estados Unidos no se ha enfrentado directamente al punto de si existe derecho cons-titucional a la revelación del informe. Los que luchan por que se reconozca lo apuntalan sobre preceptos constitucio-nales invocando la autoridad de Townsend v. Burke, 334 U.S. 736 (1948). En éste, el acusado fue sentenciado sin el beneficio de estar asistido por abogado. Se le tomaron en cuenta algunos arrestos como convicciones, que constaban por error en el informe. El juez comentó voluntariamente sobre esas “convicciones”. El Tribunal Supremo revocó la sentencia al concluir que habiéndose utilizado información errónea al sentenciarlo, se violó su derecho al debido proceso de ley. Implícito en esa decisión hay un razona-miento en el sentido de que de haber estado asistido por abogado, éste se hubiera encargado de velar porque no se utilizara información incorrecta e imprecisa.
Con posterioridad ha quedado claro que el derecho a tener acceso al informe no necesariamente conlleva todas las garantías, tipo juicio, tales como el contrainterrogato-rio y el derecho amplio a refutar, ni una vista formal para ello. Williams v. New York, 337 U.S. 241 (1949). En esta opinión se acentúa la gran sustancialidad e interés en poder adquirir información completa para sentenciar a un acusado y, por ende, se reconoce la utilidad de garantizar la confidencialidad de las fuentes de información. Se hace acopio de los argumentos en cuanto a la dilación y las inconveniencias que crearía reconocer esos derechos en una forma amplia en la etapa de sentencia. (11)
III
Con el beneficio del análisis que antecede, (12) nos senti-*197mos inclinados al reconocimiento de una exigencia de debido proceso de ley con apoyo en principios de justicia básicos que brinden, al acusado un acceso restringido al informe con oportunidad de rebatirlo.
En cuanto a la medida de acceso al informe y la opor-tunidad de refutarlo, nos parecen parámetros razonables los perfilados en dos piezas legislativas: en el Art. 59 del Código Penal aprobado mediante la Ley Núm. 115 de 22 de julio de 1974 que — aunque no está vigente— enmarca y orienta el recto discernimiento judicial en estos casos:
La imposición de la pena requerirá un informe pre-sentencia, el cual será mandatorio en los delitos graves y a discreción del Tribunal en los delitos menos graves. Estos informes estarán a disposición de las partes. 33 L.P.R.A. see. 3283.
Y en la Regla 162.1 de Procedimiento Criminal —adicionada al día siguiente de aprobarse el Código, mediante la Ley Núm. 172 de 23 de julio de 1974— parti-cularmente sus dos últimos párrafos:
El tribunal dará acceso a los informes pre-sentencia a los acusados o peticionarios, a sus abogados y al ministerio fiscal, a los fines de que éstos puedan ser controvertidos me-diante la presentación de prueba.
Sólo se mantendrá como confidencial aquella información que hubiere sido prestada por personas particulares a quienes se les hubiere ofrecido dicha garantía.
La utilización de los términos “a disposición” y “dar acceso” en forma genérica, conlleva un reconocimiento y un llamado a la discreción necesaria del juzgador para que éste establezca la mejor forma de dar a conocer su con-tenido sin perjudicar otros intereses y consideraciones de gran importancia en la política judicial. Visualizamos que *198ello quedaría condicionado a que de haberse prestado garantía de confidencialidad, no habría acceso a esa infor-mación en aras de proteger a los informantes.
En cuanto a la oportunidad de controvertirlo, no cree-mos que se haya tenido en mente una vista formal con la aplicación de las garantías ordinarias. Concebimos sólo la oportunidad de que el acusado pueda ofrecer cierta prueba que contribuya a una decisión informada en el acto de sen-tencia. Advertimos que la Regla 162.1 no establece un derecho a contrainterrogar las fuentes informantes ni al oficial probatorio en ningún caso.
A nuestro juicio, la concesión de esos derechos de ma-nera limitada tiende a contrarrestar y balancear la fuerza de aquellos argumentos que señalan las inconveniencias y dificultades que conllevaría el otorgar todas las garantías de un juicio. El conceder la oportunidad de contrainte-rrogar a los informantes y al oficial, además de no ser deseable por razones obvias, debido al efecto negativo que tendría sobre la accesibilidad de la información necesaria para que se logren los objetivos del informe, causaría demasiada dilación y retraso en los procedimientos post-sentencia. En el estado actual, no podrían ser soportadas por nuestro ya recargado y críticamente lento sistema de justicia criminal.
Finalmente, recomendamos se establezca, como práctica rutinaria, que en los casos apelados se eleve ante este Tribunal, como parte de los autos originales, el informe pre-sentencia independientemente de que el apelante cues-tione la pena impuesta.
En resumen, propulsamos el desarrollo, sobre la base de la discreción judicial, de un enfoque flexible que, aunque tendiente a conceder siempre en alguna medida acceso y oportunidad de refutar, permita al juez ser selec-tivo en cuanto a la mecánica y operación procesal de esos derechos, de modo que puedan tomarse determinaciones que armonicen los intereses en pugna y pueda retenerse *199un control efectivo de los procedimientos para evitar dilaciones. (13)
Este derecho —a ser implementado por la Asamblea Legislativa— por razones obvias debería tener carácter prospectivo y aplicarse a procedimientos de sentencia iniciados con posterioridad a la promulgación y apro-bación del estatuto.
Por las razones expuestas concurrimos en el resultado.

Muy instructivo estimamos el análisis del Profesor Tribe en su obra American Constitutional Law, Mineóla, New York, Foundation Press, 1978, sec. 10-7, pág. 501 et seq. En el curso del mismo, cita las orientadoras palabras del Juez Frankfurter:
“. . . la validez y autoridad moral de una conclusión en gran medida depende de la manera en que se llegó a ella. . . . Ningún instrumento mejor ha sido diseñado para arribar a la verdad que el ofrecer a una persona en peligro de sufrir una pérdida seria, notificación del caso en su contra y oportunidad para enfrentarlo. Tampoco se ha encontrado una mejor manera para generar el sentimiento tan importante para un gobierno popular, de que se ha hecho justi-cia.” (Traducción nuestra.)


 Fennell y Hall, Due Process at Sentencing: An Empirical and Legal Analysis of the Disclosure of Presentence Reports in Federal Courts, 93 Harv. L. Rev. 1613 (1980); Guzmán, Defendant’s Access to Presentence Reports in Federal Criminal Courts, 52 Iowa L. Rev. 161 (1966). Katkin, Presentence Reports: An Analysis of Uses, Limitations and Civil Liberties Issues, 55 Minn. L. Rev. 15 (1970). Note, Disclosure of Presentence Reports in Federal Court: Due Process and Judicial Discretion, 26 Hastings L.J. 1527 (1975); Harkness, Due Process in Sentencing: A Right to Rebut the Presentence Report?, 2 Hastings Const. L. Q. 1065 (1975); Note, Disclosure of Presentence Reports: A Constitutional Right to *190Rebut Adverse Information by Cross-Examination, 3 Rutgers Camdem L. J. 111 (1971); Note, Procedural Due Process at Judicial Sentencing for Felony, 81 Harv. L. Rev. 821 (1968).


Para un recuento más detallado del desarrollo expuesto, Fennell y Hall, op. cit., págs. 1630 a 1634.


“(A) Antes de dictar sentencia el tribunal deberá, previa solicitud al efecto, permitir al acusado o a su abogado, si lo tuviera, leer el informe de la investigación pre-sentencia excluyendo cualquier recomendación en cuanto a la sentencia, pero no deberá permitirlo si a su juicio el informe contiene: algún diagnóstico que pueda interrumpir significativamente cualquier programa de rehabilitación, fuentes de información obtenidas bajo promesa de mantener la confidencialidad, o cualquier otra información que de ser divulgada perjudi-caría, físicamente o de cualquier otra manera, al acusado o a otras personas; además, el tribunal le dará al acusado o a su abogado la oportunidad de comentar sobre dicho informe, y, a discreción del tribunal, presentar testimonio u otra información relacionada con cualquier supuesto error de los hechos conte-nidos en el informe pre-sentencia.
“(B) Si el tribunal entiende que el informe con antelación a la sentencia con-tiene información que no debe ser divulgada bajo las disposiciones del inciso (c)(3)(A) de esta regla, entonces en lugar de poner el informe o parte del mismo a la disposición de acusado deberá hacer un resumen oral o por escrito de la información que aparece en dicho informe y que servirá de base para dictar la sentencia; también deberá ofrecer al acusado o su abogado una oportunidad para hacer comentarios sobre el mismo. La presentación del resumen a las partes podrá hacerse en Cámara.
(C) Cualquier material que se haya puesto a la disposición del acusado o de *192su abogado también deberá ser puesto a la disposición del fiscal.” (Traducción y énfasis nuestros.)


 Fennell y Hall, op. oit., pág. 1634.


 Véase, en general: Note, Procedural Due Process at Judicial Sentencing for Felony, supra, págs. 836-841; Katkin, op. cit, págs. 15-20; Note, Disclosure of Presentence Reports: A Constitutional Right, supra, pág. 123 et seq.; Harkness, op. cit., págs. 1067-1071; Guzmán, op. cit., págs. 167-171.


 Art. II, Sec. 7, Constitución del Estado Libre Asociado.


 Fennell y Hall, op. cit., págs. 1628-29; véanse: Harkness, op. cit., págs. 1065-1066; Katkin, supra, págs. 15-17; Note, Procedural Due Process at Judicial Sentencing for Felony, supra, pág. 821.


 Fennell y Hall, op. cit., pág. 1638-1639.


 Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423 (1974); Pueblo v. Suárez Sánchez, 103 D.P.R. 10 (1974); Pueblo v. Andreu González, 105 D.P.R. 315 (1976).


 Para otras decisiones que pueden arrojar luz en cuanto a si el derecho de acceso al informe y a poder refutarlo al amparo de la cláusula de debido proceso, véanse: Kent v. United States, 383 U.S. 541 (1966); Mempa v. Rhay, 389 U.S. 128 (1967); Specht v. Patterson, 386 U.S. 605 (1967); United States v. Tucker, 404 U.S. 443 (1972); Gardner v. Florida, 430 U.S. 349 (1977).


Para el análisis de los casos, según ha sido expuesto en el texto, con-*197súltese: Fennell y Hall, op. cit., págs. 1637-1640; Katkin, op. cit., pág. 24 et seq.; Note, Procedural Due Process at Judicial Sentencing for Felony, supra, págs. 826-829; Note, Disclosure of Presentence Reports: A Constitutional Right, supra, pág. 113 et seq.; Harkness, op. cit, págs. 1071-1077.


 Nos parece que la regla federal puede servir de buena guía en cuanto a qué información puede ofrecerse y cuál no es aconsejable que sea ofrecida. Pro-vee también la alternativa de un resumen cuando, por otras razones, no se puede proporcionar la información solicitada.